Citation Nr: 1220293	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  04-24 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and son


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that in relevant part denied service connection for claimed PTSD and bipolar disorder (claimed as depression).  In February 2008 the Board recharacterized the issue as entitlement to service connection for any acquired psychiatric disorder, per Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In September 2007 the Veteran, his wife and his son testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of their testimony is of record.

The issue identified on the title page has been remanded twice for further development, most recently in October 2010.  The file has now been returned to the Board for further appellate review.

The July 2003 rating decision on appeal also denied service connection for Parkinson's disease.  The Veteran appealed that issue but later withdrew his appeal, and the Board's action in October 2010 accordingly dismissed the claim.  However, Parkinson's disease has since been added to the list of diseases presumptive to herbicide exposure in 38 C.F.R. § 3.309(e) (2011).  Accordingly, the claim is again raised by the record and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  During the course of the appeal the Veteran has been diagnosed with bipolar disorder and PTSD, as well as vascular dementia.

2.  The Veteran has not presented a verified or verifiable stressor on which diagnosis of PTSD can be based.

3.  Competent medical opinion of record states the Veteran's bipolar disorder was diagnosed years after his military service and is not etiologically related to service.


CONCLUSION OF LAW

PTSD and/or bipolar disorder was not incurred in or aggravated by service, and a psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA must notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, full VCAA-compliant notice was not provided to the Veteran until after the initial adjudication of this claim.  However, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, and completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records (STRs), service personnel records and all available post-service medical evidence identified by the Veteran have been obtained.  The Board previously determined the Veteran should be afforded additional VA medical examination, which was performed in November 2010; the Board has carefully reviewed the examination report and finds the RO has substantially complied with the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Further, during the last two VA psychiatric examinations of record (in 2009 and 2010) the Veteran was unresponsive and unable to cooperate with mental status examination, so any remand for further examination at this point would not likely result in benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  

The Veteran has been afforded a hearing before the Board.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim on appeal.

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R.           § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disorder such as psychosis is manifest to a degree of 10 percent or more within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must generally be medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in- service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran in this case has not asserted, and the evidence of record does not show, that the Veteran was diagnosed with PTSD or any other psychiatric disorder during service, and the evidence does not show that he engaged in combat, so the provisions of 38 C.F.R. § 3.304(f)(1)-(2) are not for consideration.  The Veteran is not shown to have been a prisoner of war or the victim of physical or sexual assault during service, so the provisions of 38 C.F.R. § 3.304(f)(4)-(5) are not for consideration.

In regard to C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Evidence and Analysis

Service treatment records (STRs) show no indication of psychiatric problems during service; the separation examination noted psychiatric evaluation as "normal" and the Veteran contemporaneously denied history of depression or nervous trouble.  Service personnel records show that he served in Vietnam from November 1964 to November 1965, during which he was assigned to duties at Tan Son Nhut Air Force Base (AFB) in the capacity of electronics communications and cryptographic equipment systems repairman.

The Veteran's instant claim, received in April 2003, requested service connection for PTSD and for bipolar disorder/depression, with treatment since 1990.

Historically, a Desert Valley Hospital medical treatment note in August 1997 cited "history of depression; " an April 1998 psychiatric evaluation by the same provider noted history of bipolar disorder since 1977 and current formal diagnosis of bipolar disorder and provisional diagnosis of dementia not otherwise specified (NOS).  Formal diagnosis in April 1998 was manic-depressive disorder (synonymous with bipolar disorder).  Thereafter, VA treatment records dating from August 2000 show ongoing formal diagnosis of bipolar affective disorder (interchangeably abbreviated BIP or BAD), and a VA Agent Orange history and physical (H&P) examination in September 2001 noted prior medical history of manic depression since 1975.  The Veteran had a VA psychiatric examination in July 2009 in which the examiner also diagnosed bipolar disorder, based on review of the record because the Veteran was unable to communicate or otherwise cooperate with mental status examination.   

PTSD was not formally diagnosed at the time of the July 2009 VA examination cited above, although a previous VA treatment note in March 2004 had noted impression of diagnosis of bipolar disorder but likely PTSD and cognitive disorder.  Thereafter clinical impression of PTSD was continued in notes dated in November 2004, February 2005, April 2005 and November-December 2005, although there continued to be no formal diagnosis.  In August 2010, after the VA examination cited above, the Veteran's wife talked to a VA nurse practitioner (NP) about inpatient treatment for the Veteran due to her inability to deal with his increased violent and aggressive behavior; the NP entered an assessment of PTSD related to military trauma, bipolar disorder, mood disorder, dementia NOS and rule out delirium.  The Veteran thereupon received VA inpatient treatment in August-September 2010 for episodes of anger and agitation as well as caregiver burn-out.  The discharge diagnosis was dementia (likely mixed vascular and Parkinson's), bipolar disorder and PTSD.  PTSD has been continued as a formal Axis I diagnosis (together with bipolar disorder and vascular dementia) in VA treatment records since then.   

If a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  In this case, as the record shows formal Axis I diagnoses of both bipolar disorder and PTSD, the Board finds the first element of service connection for both disorders is met.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons, 23 Vet. App. 1.  Further, there is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  The Board must accordingly consider whether service connection may be awarded for PTSD, for bipolar disorder or for both.

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In regard to bipolar disorder, the Veteran was examined in July 2009 by a VA psychologist who reviewed the claims file.  The examiner interviewed the Veteran in the company of the Veteran's wife and son.  The Veteran was unresponsive and essentially unable to answer questions.  The examiner had difficulty understanding the Veteran's wife due to language difficulties, so most of the information was provided by the Veteran's son, who reported that the Veteran most recent round of difficulties began when the suffered a psychiatric breakdown while he was in Vietnam attending his wife's family reunion.  The Veteran's wife and son reported the current manifestations of the Veteran's psychiatric symptoms including more frequent episodes of alternating depression and mania.  The examiner also reviewed the Veteran's military, social, occupational, family, educational, legal and psychological history in detail, as documented in the record and as supplemented by the Veteran's wife and son.  The examiner attempted to perform a mental status examination (MSE) but stated the Veteran was unable to participate in MSE or any psychological testing due to severely impaired communications skills and regressed thought processes.  The examiner stated a diagnostic impression of long history of psychological symptoms consistent with bipolar disorder, with severe mood swings apparently beginning in the Veteran's early-to-mid 20s and initially occurring yearly but recently becoming more frequent.  PTSD could not be diagnosed due to the Veteran's regressed psychological state.  In an addendum, issued in September 2009, the examiner stated he had diagnosed current bipolar disorder based on review of the claims file, since the Veteran could not cooperate with MSE or testing; the examiner also stated an opinion that the diagnosed bipolar disorder was not caused or aggravated by the Veteran's experiences in service.
 
The Veteran was examined by another VA psychologist in November 2010.  The examiner reviewed the claims file.  The Veteran was unable to speak; once again the Veteran's wife was unable to share significant details with the examiner due to her language barrier.  Although the examiner had been asked to provide an opinion regarding current psychiatric diagnosis and etiology, the examiner stated that because the Veteran was unable to speak it was impossible to provide the requested answers solely based on past medical records.

 Based on the evidence above, the Board finds service connection cannot be granted for bipolar disorder either as directly incurred in service or on a presumptive basis.  The medical evidence of record establishes history of bipolar symptoms since 1975 or 1977, which is ten years after the Veteran's discharge from service.  STRs disprove the presence of a psychiatric disorder during service, and the VA examination in July 2009 provides competent and uncontroverted medical opinion stating that the diagnosed bipolar disorder is not caused or aggravated by service.

Turning to the diagnosed PTSD, the record is silent as to the specific trauma on which the diagnosis was based.  A VA NP stated an impression of PTSD as "related to military trauma" although no specific trauma was cited (notably, VA outpatient treatment notes frequently state the Veteran is a "combat veteran" but as noted by the RO and as noted below, the record does not show the Veteran actually participated in combat.

Just because a physician or other health care professional accepted the appellant's description of his active service experiences as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD; see Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The existence of an event alleged as a "stressor" that caused PTSD, although not the adequacy of the event to cause PTSD, is an adjudicative, not a medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-8 (1993).
   
During the course of the appeal the following stressors were cited either by the Veteran or on the Veteran's behalf: (1) the Veteran was based in Saigon but had to travel to outlying areas, during which he encountered the sight of many dead bodies and feared for  his life; (2) the Veteran performed perimeter security guard missions, during which he was fearful;  (3) a bomb exploded in the terminal building at Tan Son Nhut AFB, Saigon, while the Veteran was present in the terminal, resulting in more than 100 persons killed and the Veteran himself narrowly avoiding becoming a casualty; (4) the Veteran was present when Tan Son Nhut AFB was overrun by enemy "red caps", during which occasion he was held at gunpoint; and, (5) the Veteran assisted in casualty evacuation after a large explosion at Bien Hoa, which exposed him to the sight of hundreds of dead American and South Vietnamese soldiers.    

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  The phrase "engaged in combat with the enemy" requires that the Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).  The Board is required to "make specific findings of fact as to whether or not the claimed stressor is related to such combat."  Zarycki, 6 Vet. App. 91, 97-98.

A Veteran's lay testimony, alone, is sufficient to verify a claimed in-service stressor if the claimed stressor is related to a Veteran's personal episode of engagement in combat with the enemy.  However, a veteran's lay testimony, alone, is not sufficient to establish that he or she engaged in personal combat with the enemy.  That factor must be established by objective, competent, and factual evidence of record. VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

In this case, the only stressor relating to personal engagement in combat is his report of being held at gunpoint when enemy "red caps" reportedly overran Tan Son Nhut AFB.  However, there is no objective indication of record that this installation was penetrated or overrun by the enemy while the Veteran was in Vietnam (November 1964 to November 1965).  Tan Son Nhut AFB was penetrated briefly during the Tet Offensive in January 1968, but this was several years after the Veteran's discharge from service.  The incident could not be corroborated by the United States Army and Joint Service Records Research Center (JSRRC).   The Board concludes that objective evidence does not show the Veteran to have been engaged in combat with the enemy, and his only combat-related stressor is not otherwise verified.

Turning to the other stressors cited by the Veteran, these are noncombat-related.    When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West, 7 Vet. App. 70, 76; Zarycki, 6 Vet. App. 91, 98.

The Veteran's noncombat-related stressors are not shown in service personnel records or STRs.  The RO submitted a request to the JSRRC for verification of the Veteran's stressors in April 2008, but a response via the Personnel Information Retrieval System (PIES) stated that the Veteran had not presented sufficient detail to permit records to be researched.

Open-source reference material relating to Tan Son Nhut AFB does not reflect any major explosions or any enemy penetrations while the Veteran served in Vietnam.  There was a major explosion and a temporary penetration in January 1968 during the Tet Offensive, but this was several years after the Veteran's discharge from service.  In regard to Bien Hoa AFB, open-source records show a major explosion in May 1965 resulting from an accident on the flight line; 27 persons were killed and more than one hundred were injured, but there were not "hundreds of corpses" as reported by the Veteran and there is nothing in service records or other corroborative evidence to show the Veteran, who was stationed at Tan Son Nhut, was involved in the aftermath of this explosion at Bien Hoa.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above, the Board has carefully considered the lay evidence submitted on the Veteran's behalf, as detailed below.

The Veteran's son submitted a statement in October 2003 asserting the Veteran had exhibited signs of bipolar disorder as long as he could remember, particularly distinguished by manic episodes.  In February 2005 the Veteran's son submitted a statement asserting that family friend B.S. had noticed a drastic change in the Veteran's personality immediately upon his homecoming.  The Veteran's son also stated his mother (the Veteran's wife) had met the Veteran in Vietnam and remembered the Tan Son Nhut AFB explosion cited by the Veteran, and recalled the Veteran to have been badly shaken by the experience; she also noted the Veteran was at first a "real nice guy" but later developed manic episodes.  The Veteran's son also recounted in-service stressors that had been reported to him by the Veteran, including witnessing "hundreds" of corpses at Bien Hoa after an explosion there.

In September 2007 the Veteran testified before the Board, as did his wife and son.  The Veteran and his wife reported his activities in Vietnam, and the Veteran's son testified he had once been afraid that bipolar disorder was a genetic disease passed through generations but was now convinced that his father's disorder was due to service in Vietnam. 

On review of the lay evidence above, the Board notes that a layperson can certainly provide an eyewitness account of a veteran's visible symptoms; see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, neither the Veteran's wife nor Ms. B.S. (whose account is not received directly, but paraphrased by the Veteran's son) is competent to characterize the Veteran's observed symptoms after service as being due to PTSD versus bipolar disorder.  The Veteran's son is similarly not competent to assert the Veteran's symptoms were due to undiagnosed PTSD versus diagnosed but nonservice-connected bipolar disorder; the Board particularly notes in that regard that the VA examiner in November 2010 was unable, based on review of the evidence to include the lay statements of record, to determine that the Veteran's psychiatric disorder, however diagnosed, was due to service.

The Board acknowledges that the Veteran's wife, as reported through the Veteran's son, is competent to state she independently remembers the reported explosion at Tan Son Nhut AFB.  However, this is inconsistent with the inability of JSRRC to verify an explosion of the magnitude cited by the Veteran ("over a hundred killed").  Accordingly, although the Board does not doubt the sincerity of the Veteran's wife or his son in reporting the incident, but Board cannot find the stressor to be verified.

The Board notes at this point that the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity, so 38 C.F.R. § 3.304(f)(3) must be considered.  However, the stressors cited by the Veteran are not verified or verifiable and are not otherwise consistent with the places, types, and circumstances of the veteran's service as a communications/cryptographic systems repairman.   Accordingly, the provisions of 38 C.F.R. § 3.304(f)(3) do not apply in this case.

In sum, based on the evidence and analysis above the Board has found the Veteran does not have an acquired psychiatric disorder, to include PTSD or bipolar disorder, that is due to or aggravated by service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.        


ORDER

Service connection for an acquired psychiatric disorder identified as PTSD and bipolar disorder is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


